We did not pass upon the dismissal of the cross-bill for the reason that we understood that if the complainant did not redeem the land within 30 days, as directed by the decree, the bill would stand dismissed and the respondent would not need a foreclosure of the mortgage as the sale under the power would stand if the redemption money was not paid. We overlooked the fact that the respondent's mortgage sale seems to have been unconditionally set aside, and think it should have been set aside only in the event the complainant redeemed under the terms of the decree, and, as to this, the decree of the trial court is corrected and modified. Cost of appeal to be taxed to appellee.
Rehearing denied.
SOMERVILLE, THOMAS, and BOULDIN, JJ., concur. *Page 576